304 F.2d 954
113 U.S.App.D.C. 78
Philip Y. CRAIG, Appellant,v.Alvin C. DOAK, Appellee.John T. COX and Alvin C. Doak, Appellants,v.Philip Y. CRAIG, Appellee.
Nos. 16465 and 16467.
United States Court of Appeals District of Columbia Circuit.
Argued May 25, 1962.Decided June 21, 1962.

Appeals from the Municipal Court of Appeals for the District of Columbia; Andrew Hood, Judge.


1
Mr. Penrose Lucas Albright, Washington, D.C., for appellant in No. 16465 and appellee in No. 16467.


2
Mr. Louis M. Kaplan for appellant Cox in No. 16467.


3
No appearance or brief for appellant Doak in No. 16467.


4
Mr. William H. Collins, Jr., Asst. U.S. Atty., with whom Messrs. David C. Acheson, U.S. Atty., and Nathan J. Paulson, Asst. U.S. Atty., were on the brief, for appellees in No. 16465.  Messrs. Charls T. Duncan, Principal Asst. U.S. Atty., and John R. Schmertz, Jr., Asst. U.S. Atty., also entered appearances for appellee in No. 16465.


5
Before WASHINGTON, BURGER and WRIGHT, Circuit Judges.


6
PER CURIAM.


7
Philip Y. Craig sued John T. Cox, a member of the police force of the Washington National Airport, for false arrest and imprisonment, and Alvin C. Doak, a member of the same police force, for assault and battery.  After trial and judgment in the Municipal Court, the Municipal Court of Appeals reinstated a Jury verdict against Cox for false arrest, and directed a new trial for Doak, in a decision reported at 171 A.2d 259 (1961).  Both Cox and Craig filed petitions for leave to appeal, which we granted.  We have heard argument, and have carefully considered the contentions of the parties.  Without necessarily agreeing with all that is said in the majority opinion of the Municipal Court of Appeals, we think that the result reached by that court was correct, and that its judgment should be Affirmed.